Brown, C. J.
(dissenting).
That the authority of the city to require the railroad company to pay the cost and expense of the improvement in proportion as the pavement extends over the right of way rests in the police and not the taxing power, is clear. State v. Great Northern Ry. Co. 130 Minn. 480, 153 N. W. 879, L. R. A. 1918D, 1153; Chicago, M. & St. P. Ry. Co. v. City of Minneapolis, 115 Minn. 460, 133 N. W. 169, 51. L. R. A. (N. S.) 236, Ann. Cas. 1912D, 1029. The liability imposed by an exercise of the authority may be enforced by means of any judicial or quasi judicial procedure suited to the particular case. The local assessment proceeding is quite appropriate in a case involving, as here, a general public improvement in which many property owners are alike affected in the ascertainment of damages and benefits. State v. District Court, 68 Minn. 242, 71 N. W. 27. The case of City of St. Paul v. Great Northern Ry. Co. 138 Minn. 25, 163 N. W. 788, L. R. A. 1917F, 485, involved an isolated act, the performance of which rested wholly with the railway company. The fact that such a proceeding, usually classed as a tax proceeding, is- resorted to, does not bring about as a legal inference or otherwise a change in the character of the public right sought to be exercised; the authority of the municipality remains the same, whatever form of procedure be adopted in its enforcement. The objection to the form here adopted, the liability of the railroad company under the police power being necessarily conceded, is purely technical and should not prevail. Every right granted by the due process of law clause of the Constitution may be protected in a proceeding of this kind. 2 Dunnell, Minn. Dig. § 6879.
The proceeding is in rem, and if in this case there be technical defect in the judgment, found in the point that it is personal in form rather than against the property sought to be charged, it may bo corrected on application of either party to the court below. ■ That the right of way may be assessed is affirmed by the general trend of judicial opinion. Note Ann. Cas. 1916E, 579, and citations.